U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yeso No x As of November 13, 2010, there were 5,923,191shares of Common Stock, par value $0.001 outstanding, 5,400,010 shares of Series B Preferred Stock, par value is $.001outstanding, 47,658 shares of Series M Preferred Stock, par value $.001 outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income (loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 – 27 Item 2.Management’s Discussion and Analysis or Plan of Operation 28 Item 3.Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION 38 Item 1.Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 38 Item 3.Defaults Upon Senior Securities 38 Item 4.(Removed and Reserved) 38 Item 5.Other Information 38 Item 6.Exhibits 38 PART I – FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Keyuan Petrochemicals, Inc. We have reviewed the accompanying consolidated balance sheet of Keyuan Petrochemicals, Inc. (the “Company”) as of September 30, 2010, and the related consolidated statements of operations and comprehensive income (loss) for the three months and nine months ended September 30, 2010 and 2009, and the consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009. These consolidated financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ PATRIZIO & ZHAO, LLC Parsippany, New Jersey November 15, 2010 1 KEYUAN PETROCHEMICALS, INC. Consolidated Balance Sheets September 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Trade notes receivable Inventories Advance payments Prepaid taxes Tax rebate receivable - Due from unrelated parties - Deferred tax assets Other current assets Total current assets Property, plant and equipment, net Intangibles, net Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable – trade and accrued expenses $ $ Accounts payable – construction related Short-term bank loans Notes payable Current portion of long-term bank loans Advances from customers Dividend payable - Due to former shareholder - Due to unrelated parties - Other current liabilities Total current liabilities Long-term bank loans Total liabilities Stockholders’ equity: Series A preferred stock, $0.001 par value, 20,000,000 shares authorized, 6,738,336 shares issued and outstanding at September 30, 2010 - Series B preferred stock, $0.001 par value, 20,000,000 shares authorized, 5,400,010 shares issued and outstanding at September 30, 2010 - Series M preferred stock, $0.001 par value, 47,658 shares authorized, issued and outstanding at September 30, 2010 48 48 Common stock, $0.001 par value, 50,000,000 shares authorized, 3,181,504 issued and outstanding at September 30,2010 - Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders' equity $ $ 2 KEYUAN PETROCHEMICALS, INC. Consolidated Statements of Operations and Comprehensive Income (loss) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Sales $ Cost of sales Gross profit Operating expenses Selling expenses General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expenses): Interest expense, net ) Non-operating income (expense) ) ) Total other expenses ) Income (loss) before provision for income Taxes ) ) Provision (benefit) for income taxes Current tax provision - Deferred tax benefit ) - ) Total ) ) Net Income (loss) ) ) Other comprehensive income Foreign currency translation adjustment Comprehensive Income (loss) $ $ ) $ $ ) Basic earnings per common share $ Diluted earnings per common share $ Weighted average number of common shares outstanding Basic - - Diluted - 3 KEYUAN PETROCHEMICALS, INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Share-based payments - Depreciation and amortization Deferred tax assets ) Changes in current assets and current liabilities: Notes receivable ) - Inventories ) ) Advance payments for raw materials ) - Prepaid taxes ) ) Tax refund receivable ) - Other current assets ) Accounts payable – trade and accrued expenses ) Advances from customers Dividends payable - Other current liabilities ) Total adjustments ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Advance payments for construction in progress - ) Due from unrelated parties - Additions to property and equipment ) ) Additions to intangible assets ) ) Accounts payable – construction related ) Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) ) Proceeds from short-term bank loans Proceeds from bank notes Due to former shareholder ) Due to unrelated parties ) - Repayment of long-term bank loans ) - Capital contribution in cash - Proceeds from issuance of preferred stock and warrants - Preferred stock dividends declared ) - Net cash provided by financing activities Effect of foreign currency translation on cash Net increase in cash and cash equivalents Cash and cash equivalents – beginning of period Cash and cash equivalents – ending of period $ $ 4 Note 1 – Organization and Description of Business Keyuan Petrochemicals, Inc, formerly known as Silver Pearl Enterprises, Inc. (“Silver Pearl”), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, as amended, was established under the laws of Texas on May 4, 2004. The accompanying consolidated financial statements include the financial statements of Keyuan Petrochemicals, Inc. and its subsidiaries (the “Company” or “we” or “us”). The Company’s primary business involves researching, manufacturing, and selling petrochemical products. On April 22, 2010, Silver Pearl entered into a Share Exchange Agreement, by and among Keyuan International Group Limited (“Keyuan International”), a company organized under the laws of the British Virgin Islands on June 11, 2009, Delight Reward Limited, the sole shareholder of Keyuan International and a company organized under the laws of the British Virgin Islands (the “Delight Reward”), and Denise D. Smith, the Company’s former principal stockholder (“Smith”). Pursuant to the terms of the Exchange Agreement, Delight Reward transferred to Silver Pearl all of the issued and outstanding ordinary shares of Keyuan International (the “Keyuan International Shares”) in exchange for the issuance of 47,658 shares of Silver Pearl’s Series M preferred stock, par value $0.001 per share (the “Series M Preferred Stock”) (such transaction is sometimes referred to herein as the “Share Exchange”). The Series M shares vote with the common stock on an as converted basis and are convertible into 47,658,000 shares of common stock upon the Company’s shareholders approving an increase in authorized common stock to at least 100,000,000 shares. The acquisition was accounted for as a reverse acquisition under the purchase method for business combinations. As a result of the Share Exchange, we are now the holding company of Ningbo Keyuan Plastics Co., Ltd. (“Ningbo Keyuan”), the operating subsidiary of Keyuan International organized in the People’s Republic of China (“China” or the “PRC”) and engaged in manufacturing and supplying various petrochemical products in China.Ningbo Keyuan was established on April 26, 2007 under the corporate laws of the People’s Republic of China (“PRC”). On November 16, 2009, Ningbo Keyuan was acquired by Keyuan Group Limited, a wholly owned subsidiary of Keyuan International. The business of Keyuan International is conducted through the operations of Ningbo Keyuan. On May 12, 2010, we caused to be formed a corporation under the laws of the State of Nevada called Keyuan Petrochemicals, Inc. and on the same day, acquired one hundred (100) shares (95%) of this entity’s stock for cash. As such, this entity became our wholly-owned subsidiary (the “Merger Subsidiary”). Effective as of May 17, 2010, the merger subsidiary was merged with and into us. As a result of the merger, our corporate name was changed to “Keyuan Petrochemicals, Inc.”Prior to the merger, the merger subsidiary had no liabilities and nominal assets and, as a result of the merger, the separate existence of the merger subsidiary ceased.We are the surviving corporation in the merger and, except for the name change provided for in the Agreement and Plan of Merger, there was no change in our directors, officers, capital structure or business. On August 8, 2010,Keyuan Group Limited (HK Company) formed a wholly owned subsidiary in China, ,named Ningbo Keyuan Petrochemicals, Ltd, with registered capital of $3 M, to serve as the sales and marketing, raw materials sourcing and market analysis arm for the Company. Note 2– Summary of Significant Accounting Policies Basis Of Presentation The Company’s consolidated financial statements include the accounts of its wholly-owned subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. . 5 Note 2– Summary of Significant Accounting Policies (continued) In preparing the accompanying unaudited consolidated financial statements, the Company evaluated the period from September 30, 2010 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. Events identified for this period are described in Note 25. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the years ended December 31, 2009 and 2008, as not all disclosures required by generally accepted accounting principles (“GAAP”) for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended December 31, 2009 and 2008. Reclassification Certain amounts as of December 31, 2009 were reclassified to conform to current period presentation. Note 3– Restricted Cash As of September 30, 2010 and December 31, 2009, the Company had restricted cash of $68,422,905 and $6,012,690, respectively. These restricted cash balances are reserved for settlement of trade notes payable and open letter of credit in connection with inventory purchases. The cash held in custody by bank issuing the trade notes payable and letter of credit is restricted as to withdrawal or use, and is currently earning interest. Note 4 – Inventories Inventories as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Raw materials $ $ Work in process Finished goods Total $ $ Note 5 – Advance Payments The Company makes advances to certain vendors for purchase of raw materials. The balance of such advances amounted to $18,173,457 and $7,417,202 as of September 30, 2010 and December 31, 2009, respectively. Note 6 – Prepaid Taxes Prepaid taxes as ofSeptember 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Value-added taxes (VAT) $ $ Customs duties - Total $ $ . 6 Note 7 – Tax Rebate Receivable Tax refund receivable as of September 30, 2010 and December 31, 2009 consist of the following: September 30, 2010 December 31, 2009 Consumption tax rebate receivable $ $
